Citation Nr: 9901533	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-19 784	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1963 to 
December 1971.

This matter relating to attorney fees is before the Board of 
Veterans Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on May 19, 1995.  

The RO notified both the veteran and his attorney by letter 
on November 30, 1998, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney submitted a letter dated December 4, 1998 
indicating that he wished to file a Notice of Disagreement 
with respect to the issues denied in an October 28, 1998 
letter.  However, no response was received from either the 
veteran or the attorney regarding the attorneys eligibility 
for payment of attorney fees from past-due benefits.  


FINDINGS OF FACT

1.  An initial Board decision on February 3, 1995 denied 
entitlement to an increased rating for rotoscoliosis with 
lumbosacral strain from 20 percent disabling. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, H. D.C. was retained within one year after 
the February 3, 1995, Board decision. 

4.  The fee agreement signed by the parties in May 1995 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of an August 24, 1998, RO decision, which granted 
entitlement to an increased rating for rotoscoliosis with 
lumbosacral strain from 20 percent to 40 percent effective 
May 5, 1997. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
claimant and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating for rotoscoliosis with lumbosacral strain from 20 
percent to 40 percent.  38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. §  20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for an increased rating 
for rotoscoliosis with lumbosacral strain from 20 percent to 
40 percent.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(f), (g), (h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law acting 
in the continuous prosecution of the same 
matter if a predecessor was retained 
within the required time period.)  
38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c)(3) 
(1998).  

On February 3, 1995, the Board denied the veterans claim for 
entitlement to an increased rating for rotoscoliosis with 
lumbosacral strain from 20 percent disabling. 

The notice of disagreement which preceded the Board decision 
with respect to the issues involved was received by the RO 
after November 18, 1988.  In May 1995, the veteran and the 
attorney H. D. C., executed a contract by which the attorney 
was retained to provide legal services in connection with the 
veteran's VA claims.  The statutory requirements for 
recognition of the fee agreement for VA purposes have 
therefore been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the veteran and the attorney H. D. 
C. satisfies these criteria.  

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney following the Court order which resulted in creation 
of past-due benefits.  These figures were furnished to the 
parties in the notification letter of November 30, 1998.  As 
described below, the amount payable as attorney fees 
following the August 24, 1998 rating decision will have to be 
revised.  

Since the granting of an increased rating from 20 percent to 
40 percent for rotoscoliosis with lumbosacral strain was made 
effective from May 5, 1997, compensation based on this rating 
is payable to the appellant from June 1, 1997, since this is 
first day of the following month.  38 U.S.C.A. § 5111 (West 
1991).  In its calculation of past-due benefits, the RO 
correctly chose June 1, 1997, as the effective date of the 
increase in benefits.  Also, in its calculation of past-due 
benefits, the RO correctly took into account the fact that 
the veteran was already in receipt of a 20 percent rating for 
the disability at issue.  The amount of past due benefits 
awarded reflects the fact that the veteran had already been 
receiving benefits based on a 20 percent rating. 

Calculation by the RO of the amount of past-due benefits 
created by the increased rating to 40 percent for 
rotoscoliosis with lumbosacral strain must also comply with 
the provisions of 38 C.F.R. § 20.609(h)(3) (1998), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  In this 
instance, the RO rating action granting entitlement to an 
increased rating from 20 percent to 40 percent took place on 
August 24, 1998.  The regulation specifies as follows:

past-due benefits means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to an increased 
rating from 20 percent to 40 percent for rotoscoliosis with 
lumbosacral strain, for attorney fee purposes extends from 
June 1, 1997, through August 24, 1998.  As the RO used 
September 30, 1998 as the termination date of the period of 
past-due benefits for attorney fee purposes, the RO should 
recalculate its figures accordingly using August 24, 1998 as 
the termination date.  


ORDER

Eligibility for direct VA payment to the claimant of fees for 
legal services rendered in connection with the ROs grant of 
entitlement to an increased rating from 20 percent to 40 
percent for rotoscoliosis with lumbosacral strain from June 
1, 1997, through August 24, 1998, is established.  




		
	G. H. SHUFELT
Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

- 2 -
